Citation Nr: 1500508	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-12 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from March 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  As the claim for service connection had been denied in a previous final rating decision, dated July 2005, it appears that the RO implicitly reopened the Veteran's claim by addressing the merits of the claim without specifically finding that new and material evidence had been received.  Before the Board may reopen a previously denied claim, however, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996). 

In August 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  An unappealed July 2005 rating decision denied the Veteran's claim of entitlement to service connection for Hepatitis C based on a finding that there was no probative evidence that the condition occurred in, or was otherwise related to active duty service.

2.  The evidence received since the July 2005 rating decision is either cumulative or redundant, and when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for Hepatitis C.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied entitlement to service connection for Hepatitis C is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for Hepatitis C has not been received; the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (Secretary).  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, as well as the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary of VA (the "Secretary") look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, a letter dated in October 2009 informed the Veteran of the criteria pertaining to what constitutes new and material evidence, the types of evidence needed in order to substantiate his underlying service connection claim, the division of responsibility between him and VA for obtaining the required evidence, and requested that he provide any evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter informed the Veteran of the specific reason(s) for the previous denial and also satisfied the requirements of Dingess/Hartman, by providing information regarding how VA assigns the disability rating and effective date elements of a claim. 

The Board concludes that VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service treatment records, post-service VA treatment records and a VA examination, dated January 2010.  Additionally, the claims file contains the Veteran's written statements in support of his claim, as well as a transcript of his testimony at the Board hearing.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that has not already been obtained and associated with the record.  In a new and material evidence claim, VA's duty to assist extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened and VA has no further duties to the claimant with respect to that particular claim.

With regard to the VA examination, the Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), where the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development, such as obtaining a new examination or opinion.  Here, although the RO arranged for the Veteran to undergo a VA examination and obtained an opinion regarding the etiology of his Hepatitis C, the Board is not obligated to reopen the claim solely as a consequence of that development having occurred.  Moreover, to the extent that such examination is inadequate insofar as how it addressed the Veteran's service connection claim, any such inadequacy is moot, as the Board is finding that new and material evidence has not been received to reopen the claim.  See Woehlaert, supra. 

Further, as noted the appellant was afforded a hearing before the Board in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Upon review, the Board finds that there was compliance with the provisions of Bryant in this case .  The Board acknowledges that at the hearing the issue was identified as entitlement to service connection and not whether new and material evidence had been submitted to reopen the claim.  However, a review of the transcript reflects that questions posed by the Veteran's representative and the undersigned were tailored towards identifying all available evidence which would show that the Veteran's hepatitis C was incurred in or caused by his military service.  See hearing transcript page 3 ("Has anybody ever told you that there's a possibility that you have contracted the hepatitis from contaminated food source?"), page 8 ("Are you receiving Social Security Disability?" "All of your treatment for the hepatitis, is it all through VA?") and page 11 ("Mr. [H], is there anything you can think of that we have not talked about in regards to the hepatitis and how it started that you think we need to have on the record?").  Indeed, the previous final rating decision in July 2005 reflects that the claim was denied because there was no evidence showing that the Veteran's hepatitis C "occurred in or was caused by service or that [his] current hepatitis C is the same condition for which [he was] treated during military service."  Notwithstanding that the issue was couched in terms of service connection the hearing was clearly conducted in a manner meant to identify all relevant evidence that would be supportive of the claim, which would include any "new and material evidence" since the July 2005 rating decision.  Therefore, the Board finds no prejudice to the Veteran simply because the issue was not phrased in terms of new and material evidence.  The duties set forth in Bryant were complied with.  

Analysis

The Veteran is seeking to reopen his previously-denied claim of entitlement to service connection for hepatitis C.  In order to do so, he must submit new and material evidence, as that term is defined by law.  As the Veteran has not done so, the appeal must be denied. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The law provides that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

For service connection to be granted for hepatitis C, the evidence must show that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in, or aggravated by service.  There must also be competent medical evidence that there is a relationship between the claimed in-service injury or event and the Veteran's current hepatitis C.  Risk factors for hepatitis C include intravenous ("IV") drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure to blood and blood products while a health care worker, and various kinds of direct percutaneous (through the skin) exposure, such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

An injury or disease incurred during active service shall not be deemed in the line of duty if it is the result of alcohol or drug abuse, including the use of illegal drugs. 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d).

A finally decided claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992). 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead, should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108 , 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

By an unappealed July 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hepatitis C based on a finding that there was no probative evidence that the condition developed in, or was otherwise related to active duty service.  Following the issuance of the July 2005 rating decision and accompanying notification letter, a timely NOD was not received within one year of the date of the notification letter.  Therefore, that decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  As such, the decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 .F.R. § 3.156.

The evidence of record at the time of last prior denial included the Veteran's service treatment records, showing that he had been treated for hepatitis and had received a general discharge due to drug abuse; post-service VA Medical Center (VAMC) treatment records, showing that he had a diagnosis of hepatitis C, as well as a long history of illegal drug use, including prior to service; and the Veteran's personal statements in support of his claim.  The evidence associated with the claims folder since that decision includes additional service treatment records, showing a diagnosis of chronic, persistent "hepatitis," updated VAMC treatment records, a January 2010 VA examination report, a transcript of the August 2012 hearing before the Board, and the Veteran's written statements in support of his claim.

While the updated VA treatment reports are new, in that they were not of record at the time of the July 2005 rating decision, they are not material because, while they show a diagnosis of "hepatitis" in service, they fail to demonstrate that the Veteran was actually diagnosed with hepatitis C during service, thus, are essentially duplicative of evidence of record at the time of the previous denial.  Although the 2010 VA examination report is new, the opinion of the VA examiner (that the Veteran's hepatitis C is related to his history of IV drug use during service) neither raises a reasonable possibility of substantiating the claim, nor relates to an unestablished fact necessary to substantiate the claim.  See Villalobos v. Principi, 
3 Vet. App. 450 (1992) (holding that evidence that is unfavorable to a claimant is not new and material).    

With regard to the newly-received service treatment records, VA regulations provide in 38 C.F.R. § 3.156 that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c) (2014).  Although many of these service treatment records were associated with the Veteran's claims file after the July 2005 rating decision, they do not contain information that is relevant to an in-service event, injury, or disease that would support reopening the Veteran's claim.  As such, reconsideration based on the receipt of these records is not warranted.  See 
38 C.F.R. § 3.156(c)(1).

Finally, with regard to the Veteran's statements and testimony, the Board finds that these assertions do not constitute new and material evidence, as they are largely a restatement of his previous claims made at the time of the July 2005 rating decision.  In addition, the Veteran now claims that he never used IV drugs in service, and that his hepatitis C is the result of eating contaminated food at Fort Hood, and/or the result of exposure to non-sterile needles during in-service inoculations.  As noted above, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus at 513.  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible.").  While these assertions are new, lay assertions of medical causation or diagnosis do not constitute credible evidence, as lay persons are not competent to offer medical opinions.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Thus, any opinion as to the etiology of the Veteran's hepatitis C must be made by a person with appropriate medical expertise for such an opinion to be considered competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, because the Veteran, as a lay person, has not been shown to have the appropriate medical training or expertise to determine the etiology of his hepatitis C, his opinion does not constitute new and material evidence and is not sufficient to reopen his claim.


Accordingly, the Board finds that new and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for hepatitis C.
 

ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for hepatitis C is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


